 



Exhibit 10.1.1

AGREEMENT TO PURCHASE

Date: January 19, 2005

Subject to all of the terms and provision herein below set forth, I/we offer to
purchase the following property.

5959 South Sherwood Forest, East Baton Rouge Parish,
Tracts F1 and F2 in Section 58, T7S, R2E, fronting on the southeast corner of
South Sherwood Forest Boulevard and Wentling Drive, less and except the selloff
of Tract F-1-B.

I/We offer and agree to purchase the property described above for the sum of
Four Million Three Hundred Thousand and NO/100’s Dollars ($4,300,000.00) subject
to any valid restrictions and to servitude’s of record and to any zoning
ordinances affecting this property. Sales price includes all building thereon,
together with fences, and other improvements including all permanently installed
and built-in appliances and fixtures, air conditioning window units and bathroom
mirrors, provided that any or all of these items are in place at the time this
agreement is executed and unless otherwise stated herein. It is understood by
Purchaser that Seller makes no warranty respecting the soil or sub-soil
conditions of the property conveyed, or its suitability for construction.

TERMS OF SALE:



•   Cash at Act of Sale.   •   Sale to be made “As-Is, Where Is, without
warranty”, and attached as Exhibit “A” is the language that shall be included in
the cash sale.   •   At the sole expense of Purchaser, Purchaser shall have
until March 7, 2005 as a “Contingency Period”, within which to make a thorough
inspection of the property to include Amedisys Board Approval, Structure,
Environmental, Phase I audit, Soil Conditions, and other aspects of the property
as it relates to the Purchaser’s intended use. Purchaser, in Purchaser’s sole
discretion, reserves the right to cancel this Agreement for any reason
whatsoever during the Contingency Period by providing Seller or Seller’s agent
with written notice of such cancellation during this period. If Purchaser so
elects to cancel this Agreement, Seller agrees to instruct realtor in writing to
promptly return the deposit to the Purchaser. At the end of the “Contingency
Period” the Purchaser will be deemed to have accepted the Structure,
Environmental, Phase I, Soil Conditions, and other aspects of the property, and
Purchaser will provide Seller evidence of Amediysis Board Approval.

 



--------------------------------------------------------------------------------



 



•   Purchaser and Arkel Constructors, Inc. agree to enter into a
construction/construction management contract to recondition and build out the
subject premises, for a fee of four percent (4%) of the costs incurred, plus
reimbursement by the Purchaser to Arkel Constructors, Inc. of all costs,
including but not limited to, direct overhead, taxes and insurance, attributable
to the job. This fee shall be not less than $125,00.00, nor more than
$250,000.00. The minimum fee shall be earned at the time Purchaser acquires
title to the property and will be paid regardless of whether the recondition and
buildout is undertaken, said agreement to be approved as to form prior to
March 7, 2005.

     
x
  If seller owns any mineral rights they are to be conveyed without warranty.
 
   
o
  Mineral rights owned by Seller, if any, are to be reserved by Seller. If
mineral rights are to be reserved by the Seller, Seller agrees to release the
surface from any mineral activity or use.

Taxes for the year the sale is closed shall be prorated to date of sale.

Act of Sale to be passed, at expense to Purchaser and before Purchaser’s Notary,
unless otherwise provided herein, on April 4, 2005, or before with mutual
agreement by both parties in
writing. Any extension shall be agreed upon in writing and signed by Seller and
Purchaser. However, if bona fide curative work in connection with title is
required the parties hereto agree to and do extend the time for passing Act of
Sale by thirty (30) days. Seller’s title shall be merchantable. In the event the
title is not valid or merchantable and cannot within 30 days from the date set
for the passage of this sale be made valid or merchantable at a reasonable
expense, this contract shall be null and void at the option of the Purchaser and
the deposit shall be returned to Purchaser. The Purchaser agrees that objections
to the merchantability of the Seller’s title may be cured by the Seller
providing, at Seller’s expense, an owner’s title insurance policy, at the option
of the Seller.

Occupancy to be given:     x     At Act of Sale.      o     Days after Act of
Sale.

Upon mutual acceptance of thie contract, I/we make herewith a deposit to
REALTOR, as part of the sales price, in the sum of: Twenty Five Thousand and
no/100’s DOLLARS, ($25,000.00) which is to be deposited in listing broker’s
non-interest bearing escrow account. This deposit shall not be considered as
earnest money. In the event that the contingencies contained herein are not
satisfied and/or Buyer’s due diligence proves unsatisfactory, in the sole
discretion of Buyer, all funds held in deposit shall be promptly returned to
Buyer. If, at the end of the “Contingency Period”, the Purchaser has not
withdrawn from this Purchase Agreement, the deposit shall be non-refundable and
shall become the property of the Seller and the Purchaser hereby agrees that the
broker is authorized to pay the deposit to the Seller, upon the Seller demand to
broker in writing to so act, without further action by the Purchaser.

Time is of the essence in this contract. In the event of default by either
party, the non-defaulting party shall have the right to demand and sue for
specific performance and/or damages. The defaulting party under this contract
shall also be liable for the REALTOR’S fees and all attorneys’ fees and other
costs incurred in the enforcement of any and all rights under this contract.

 



--------------------------------------------------------------------------------



 



REALTOR and his agents have acted only as real estate broker to bring the
parties together and will in no case be liable to either party for performance
or non-performance of any part of this agreement or for any warranty of any
nature, unless specifically set forth herein in writing, and REALTOR
specifically makes no warranty whatsoever as to whether or not the property by
this agreement is situated within or without the Government’s hundred year flood
plan.

This offer remains binding and irrevocable until: January 21, 2005, at
12:00 p.m. Central Standard Time.

Upon consummation of the Act of Sale, Purchaser agrees to pay Beau Box, Latter &
Blum, Inc. & Realtors for professional services rendered, the sum of
three-percent (3%) at the Act of Sale at closing of sale. There shall be no real
estate commission owed by the Seller to any broker, including Latter & Blum.

             
SELLER:
  PURCHASER:
 
           
Sherwood Investment Partners, LLC
  Amedisys, Inc.
 
           
By:
  /s/ John H. Fife   By:   /s/ William F. Borne

           

  John H. Fife       William F. Borne

  Member       Chief Executive Officer
 
           
Date:
  1/19/05   Date:    

           

 



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO PURCHASE AGREEMENT BETWEEN SHERWOOD INVESTMENT
PARTNERS, LLC, AS SELLER AND AMEDISYS, INC., AS PURCHASER, FOR
PROPERTY LOCATED AT 5959 SOUTH SHERWOOD FOREST, EAST BATON ROUGE
PARISH, TRACTS F1 AND F2 IN SECTION 58, T7S, R2E.

Buyer and Seller understand, agree, and stipulate that the hereinabove described
property, including all the improvements located thereon, are sold in their “as
is, where is” present condition, and Buyer hereby accepts the hereinabove
described property in an “as is, where is” condition. This sale is made without
any warranty whatsoever, express or implied, as to the condition thereof, and
without any warranty whatsoever, against redhibitory or hidden or latent vices
and defects (not fit for the uses intended), not even for a return of the
purchase price, and without any representations of warranty, express or implied,
whatsoever of any kind as to any matter, including without limitation (i) the
workmanship, structure, stability and quality of the improvements, (ii) the
watertightness of the improvements, including without limitation roofs, walls,
doors and windows, (iii) the status, stability and quality of soil conditions,
equipment, stairways, appliances, fixtures and furniture (iv) any defects,
termite infestation or damage and any other condition, whether latent or
discoverable by reasonable inspection, and (v) merchantability or fitness for
any particular use or purpose. The Buyer acknowledges that they have fully
inspected the property and all improvements thereon and is fully satisfied with
the condition thereof and accepts them in their present condition, and the Buyer
hereby waives all of their rights in redhibition and recission and otherwise in
connection therewith. Seller does sell and Buyer does purchase the property with
limited warranty, by, through and under Seller, but not otherwise, the warranty
herein warranting title to the property from date Seller acquired title to the
property to the date of this sale, with full substitution and subrogation in and
to all the rights and actions of warranty which it has against preceding owners.
The Buyer further acknowledges that without the acceptance of the terms hereof,
Seller would not have made this sale. Accordingly, Buyer hereby relieves Seller
from any and all responsibility for vices and defects of said property, whether
apparent, non-apparent or latent, and from any obligation to take the property
back or to reduce the price. Buyer further acknowledges that the provisions of
this paragraph have been fully explained to them, and they declared that they
fully understand and accept the same.

It is specifically agreed and understood that Seller makes no warranty as to the
condition of the soil, suitability of the property for construction thereon or
the health of any trees and/or vegetation existing and/or suited on this
property. It is further understood and agreed that the above-described property
may be subject to drainage, utility and other servitudes, and, if applicable,
Buyer accepts title to the above-described property subject to any and all
governmental regulations, procedures, and/or guidelines applicable to same.
During the construction of subdivision improvements, some trees were removed and
the Property was filled with soil. Consequently, the Buyer shall have the
responsibility to take any remedial action necessary, which actions include, but
are not limited to house foundation modification.

 